Citation Nr: 0843820	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  06-01 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

1.  Entitlement to service connection for a malignant brain 
tumor, to include as secondary to herbicide exposure.

2.  Entitlement to service connection for residuals of a 
stroke, to include as secondary to treatment for a brain 
tumor.

3.  Entitlement to service connection for a detached left eye 
retina


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for a malignant brain 
tumor.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the further delay, additional 
development is needed prior to disposition of the claim.

The veteran and his daughter, in written statements and in 
testimony before the Board, contend that he developed a 
malignant brain tumor (glioblastoma) as a result of in-
service exposure to herbicides.  Additionally, they assert 
that the veteran's glioblastoma is related to a right ear 
tumor, which was reportedly diagnosed and surgically removed 
in service and then "grew back," requiring further surgical 
intervention shortly after he left the military.  

A veteran may be entitled to a presumption of service 
connection if he or she is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide agents 
and meets certain other requirements.  38 U.S.C.A. § 1116; 
38 C.F.R. §§ 3.307, 3.309.  Specifically, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  A veteran who served in the Republic of Vietnam 
shall be presumed to have been exposed to herbicide.  
38 U.S.C.A. § 1116 (2008).  In this case, the veteran's 
service personnel records indicate that he had active service 
in the Republic of Vietnam and is therefore presumed to have 
been exposed to herbicides.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e) (2008), will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  
The veteran's malignant brain tumor, however, is not among 
these diseases or disorders. 38 C.F.R. §§ 3.307(a)(6)(iii); 
3.307(d), 3.309(e) (2008).  The availability of presumptive 
service connection for a disability based on exposure to 
herbicides, however, does not preclude an appellant from 
establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The veteran's service medical records, including his November 
1970 separation exam, are negative for any complaints or 
clinical findings of tumors, growths, cysts, or skin disease.  
Nevertheless, the veteran insists that he was treated for a 
right ear tumor in January or February 1970 by a surgeon 
assigned to the 8th Battalion, 4th Artillery, at the Dong Hi 
province in Vietnam.  According to the veteran, the surgeon 
extracted a growth from his right ear and, believing it could 
be a cyst or possible tumor, sent the sample to a service 
hospital ship for analysis.  However, the results of that 
reported analysis were never disclosed to the veteran.  

In support of his claim, the veteran has submitted statements 
and hospitalization reports from two private surgeons who 
treated him for a recurrent tumor of the right parotid gland 
in March and July 1973.  The surgeon who operated on the 
veteran in July 1973 also provided a statement, dated in 
January 1976, which expressly related the veteran's 1973 
right ear tumor to one that was removed while the veteran was 
serving in Vietnam.  However, that statement appears to have 
been based on the veteran's own statements, rather than on 
any clinical evidence.  

As noted above, there are no service medical records 
associated with the claims file that establish that the 
veteran was treated for a right ear tumor or cyst in service.  
While multiple attempts were made to locate the veteran's 
service medical records reflecting treatment for a right ear 
growth, tumor, or a cyst, correspondence from the National 
Personnel Records Center, United States Army Reserve 
Component Personnel, and Administrative Center have all 
indicated that those records are not available.  When a 
veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the veteran's case.  
Cuevas v. Principi, 3 Vet. App. 542 (1992).  Here, VA met 
that obligation by making multiple attempts to secure the 
veteran's service medical records from a variety of sources, 
including from the veteran himself.  In response to these 
requests for information, the veteran indicated that he did 
not have any service medical records in his possession, and 
was duly informed of the unavailability of additional 
records.  Accordingly, the Board finds that additional 
further efforts to obtain those service medical records are 
not warranted.

Additional development is warranted, however, with respect to 
post-service treatment records.  At his August 2008 Board 
hearing, the veteran testified that since August 1996, he had 
received treatment at the Cleveland Clinic for glioblastoma 
and related health problems, most significantly a March 2002 
cerebrovascular accident (stroke) that he now attributed to 
the radiation he underwent as part of his treatment regimen 
for the brain tumor.  Additionally, the veteran contended 
that two of his treating providers at the Cleveland Clinic 
had related his brain tumor and its residual effects to the 
right ear tumors he experienced, both in service and shortly 
thereafter, and to his in-service herbicide exposure.  
Statements or treatment records from those providers are not 
yet of record.  Moreover, while the claims folder contains 
two of the veteran's treatment records from the Cleveland 
Clinic, a discharge summary from the clinic's neurology 
department dated in March 2002 and an operative report for a 
left eye condition dated in September 2001, other treatment 
records from that facility appear to be outstanding.  Because 
VA is on notice that those records exist and may be helpful 
to the veteran's claim, they should be requested on remand.  
As the veteran's authorization for the release of his 
Cleveland Clinic records has expired, it should be explained 
to the veteran that his reauthorization of the release of 
these records is necessary before the records may be 
obtained.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on 
the merits still triggers the duty to assist if it indicates 
that the veteran's condition may be associated with service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing 
that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the 
requirement that evidence indicates that the claimed 
disability may be associated with in-service injuries for the 
purposes of a VA examination).  In this case, the veteran has 
not yet been afforded a VA examination with regard to his 
claim.  He has presented lay statements and medical evidence 
indicating that his brain tumor and its residual effects may 
be related to his period of active service, including the 
right ear tumors he reportedly developed in service and 
shortly thereafter and his in-service herbicide exposure.  
Accordingly, the Board finds that a remand for an examination 
and opinion is necessary in order to fairly address the 
merits of this claim.

Finally, the Board observes that in a statement received in 
November 2004, the veteran disagreed with the denial of his 
claims for service connection for residuals of a stroke, to 
include as secondary to his treatment for a brain tumor, and 
for service connection for a detached left eye retina.  
However, it does not appear from a review of the claims file 
that the veteran has been issued a statement of the case on 
those issues.  Where a notice of disagreement has been filed 
with regard to an issue, and a statement of the case has not 
been issued, the appropriate Board action is to remand the 
issue for issuance of a statement of the case.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case on the 
issues of entitlement to service connection 
for residuals of a stroke, to include as 
secondary to his treatment for a brain tumor, 
and for a detached left eye retina.  He should 
be informed of his appeal rights.

2.  After obtaining the necessary 
authorization from the veteran, obtain and 
associate with the claims file private medical 
records dated since August 1996 from the 
Cleveland Clinic.  Explain to the veteran that 
his prior authorization for the release of 
those records has expired, and that he will 
need to reauthorize the release of those 
records in order for VA to obtain them.  All 
attempts to secure those records must be 
documented in the claims folder.. 

3.  After the above development has been 
completed, schedule the veteran for a VA 
examination with the appropriate specialist 
for the purpose of ascertaining the etiology 
of his malignant brain tumor.  The examiner 
should review that claim file and not that 
review in the examination report.  The 
examiner should reconcile the findings with 
all other clinical evidence of record, 
including the statements and hospitalization 
reports from the two private surgeons who 
treated the veteran for a recurrent tumor of 
the right parotid gland in March and July 
1973, as well as the January 1976 surgeon's 
statement relating the veteran's post-service 
recurrent tumor to one that was reportedly 
removed while he was in Vietnam.  The examiner 
should provide an opinion as to the following:  

a)  Is it at least as likely as not (50 
percent probability or greater) that the 
tumor of the right parotid gland 
diagnosed in 1973 developed in service or 
manifested to within one year of the 
veteran's separation from service in 
January 1971?  If so, was it a malignant 
tumor?

b)  Is it at least as likely as not (50 
percent probability or greater) that the 
veteran's malignant brain tumor 
(glioblastoma) is related to his 
previously diagnosed recurrent tumor of 
the right parotid gland? 

c)  Is it at least as likely as not (50 
percent probability or greater) that the 
veteran's malignant brain tumor 
(glioblastoma) is related to his period 
of active service, including in-service 
exposure to herbicides?

4.  Then, readjudicate the claim.  If the 
decision remains adverse to the appellant, 
issue a supplemental statement of the case.  
Allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

